DETAILED ACTION

This office action is responsive to the Applicant’s claim amendment filed on 08/04/2022. 

Response to Arguments
Applicant’s arguments, filed on 08/04/2022, with respect to claim rejections have been considered but are moot in view of a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 8-12, 14 and 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yonge et al. (US 8,675,754 B1) in view of Tzannes et al. (US 2012/0189072 A1).
Consider claim 1:
Yonge discloses a method (see Fig. 2 and col. 8, lines 46-52, where Yonge describes a transmitter 202 that transmits signal to a receiver 206 through a power line network 204) comprising: 
performing a cyclic redundancy check (CRC) on a packet data unit (PDU) that includes a header and a payload (see col. 20, lines 20-22, where Yonge describes that the transmitter embeds cyclic redundancy check (CRC) bits in data frame; see col. 8, lines 1-8, where Yonge describes that data is in MAC protocol data unit (MPDU) which includes a header and payload fields);
encoding the PDU to produce an encoded PDU signal (see Fig. 2 and col. 8, lines 53-56, where Yonge describes that the transmitter 202 includes an encoder 220 which encodes the MPDU); 
interleaving the encoded PDU signal to produce an interleaved signal (see Fig. 2 and col. 8, lines 53-56, where Yonge describes that the encoder 220 performs coding and interleaving; see Fig. 11 and col. 18, lines 1-5, where Yonge describes a frame control interleaver 1120 that interleaves the frame control bits from encoder 1110); 
applying subcarrier modulation to the interleaved signal to produce a modulated signal (see Fig. 2 and col. 9, lines 4-19, where Yonge describes that a mapping module 222 determines a modulation used on each carrier); 
applying an inverse fast Fourier transform (IFFT) to the modulated signal (see Fig. 2 and col. 9, lines 20-25, where Yonge describes an inverse discrete Fourier transform (IDFT) module 224 that is couple to the output of the mapping module 222); and
 transmitting a signal based on a result of applying the IFFT to the modulated signal (see Fig. 2 and col. 8, lines 46-52, where Yonge describes that the transmitter 202 transmits signal to the receiver 206 through the power line network 204).
Yonge does not specifically disclose: the header includes bits indicating repetition coding for the payload, and applying repetition coding to the payload consistent with the bits in the header indicating the repetition coding for the payload.
Tzannes teaches: a header includes bits indicating repetition coding for the payload (see paragraphs 0030 and 0099, where Tzannes describes a frame header that contains one or more bit fields that indicate that there are N data symbols followed by M probe symbols for a number of K repetitions, where N, M and K are integers), and applying repetition coding to the payload consistent with the bits in the header indicating the repetition coding for the payload (see Fig. 5 and paragraph 0023, where Tzannes describes an example in which there are K=2 repetitions of data symbols).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yonge, and to have: the header includes bits indicating repetition coding for the payload, and applying repetition coding to the payload consistent with the bits in the header indicating the repetition coding for the payload, as taught by Tzannes, thus allowing for improved channel probing, as discussed by Tzannes (see paragraph 0017).
Consider claim 12: 
Yonge discloses a device (see Fig. 2 and col. 8, lines 46-52, where Yonge describes a transmitter 202 that transmits signal to a receiver 206 through a power line network 204) comprising: 
a processor (see Fig. 2 and col. 8, lines 53-56, where Yonge describes an encoder 220 that performs processing such as scrambling, error correction coding and interleaving);
a transmitter coupled to the processor (see Fig. 2 and col. 8, lines 53-56, where Yonge describes that the transmitter 202 includes the encoder 220); and causes the processor to: 
receive a packet data unit (PDU) including a header and a payload (see col. 8, lines 53-56, where Yonge describes that the encoder 220 receives data unit MPDU from MAC layer; see col. 8, lines 1-8, where Yonge describes that data is in MAC protocol data unit (MPDU) which includes a header and payload fields); 
apply convolutional encoding to the PDU (see col. 8, lines 53-56, where Yonge describes that the encoder 220 encodes the MPDU; see Fig. 11, col. 17, lines 64-67 and col. 18, lines 1-5, where Yonge describes that the encoder is a turbo convolutional encoder 1110); 
interleave the PDU (see Fig. 2 and col. 8, lines 53-56, where Yonge describes that the encoder 220 performs coding and interleaving); 
apply subcarrier modulation to the PDU (see Fig. 2 and col. 9, lines 4-19, where Yonge describes that a mapping module 222 determines a modulation used on each carrier); 
apply an inverse fast Fourier transform (IFFT) to the PDU (see Fig. 2 and col. 9, lines 20-25, where Yonge describes an inverse discrete Fourier transform (IDFT) module 224 that is couple to the output of the mapping module 222); and 
cause the transmitter to transmit the PDU (see Fig. 2 and col. 8, lines 46-52, where Yonge describes that the transmitter 202 transmits signal to the receiver 206 through the power line network 204).
Yonge does not explicitly disclose: (1), a non-transitory memory coupled to the processor and storing instructions, and (2), insert bits in the header to indicate repetition of the payload, and apply repetition to the payload.
Tzannes teaches: (1), a non-transitory memory coupled to the processor and storing instructions (see paragraph 0082, where Tzannes describes a non-transitory computer-readable media having stored thereon instructions executed by a processor); and (2), insert bits in a header to indicate repetition of the payload (see paragraphs 0030 and 0099, where Tzannes describes a frame header that contains one or more bit fields that indicate that there are N data symbols followed by M probe symbols for a number of K repetitions, where N, M and K are integers), and apply repetition to the payload (see Fig. 5 and paragraph 0023, where Tzannes describes an example in which there are K=2 repetitions of data symbols).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yonge, and to have: (1), a non-transitory memory coupled to the processor and storing instructions, and (2), insert bits in the header to indicate repetition of the payload, and apply repetition to the payload, as taught by Tzannes, thus allowing for improved channel probing, as discussed by Tzannes (see paragraph 0017).
Consider claim 3:
Yonge in view of Tzannes discloses the method of claim 1 above. Yonge discloses: applying repetition coding to the header (see Fig. 9 and col. 15, lines 1-10, where Yonge describes a header repetition encoder which replicates the bits of the header). 
Consider claim 8: 
Yonge in view of Tzannes discloses the method of claim 1 above. Yonge discloses: the repetition coding of the payload is applied on the interleaved signal prior to applying the subcarrier modulation (see Fig. 11 and col. 18, lines 1-21, where Yonge describes a diversity copier 1130 that redundantly maps the 256 interleaved bits from Interleaver 1120 onto one or two OFDM symbols, the output from the diversity copier 1130 are mapped into coherent QPSK which is a modulation scheme).
Consider claim 9: 
Yonge in view of Tzannes discloses the method of claim 1 above. Yonge discloses: scrambling the encoded PDU prior to the interleaving (see Fig. 2 and col. 8, lines 53-56, where Yonge describes that the encoder 220 performs scrambling, error correction coding and interleaving).
Consider claim 10: 
Yonge in view of Tzannes discloses the method of claim 1 above. Yonge discloses: the encoding is performed using convolutional encoding (see Fig. 11, col. 17, lines 64-67 and col. 18, lines 1-5, where Yonge describes that the encoder is a turbo convolutional encoder 1110).
Consider claim 11: 
Yonge in view of Tzannes discloses the method of claim 1 above. Yonge discloses: the PDU is a PDU for a power line communication (PLC) protocol, and wherein transmitting the signal comprises transmitting the signal onto a power line (see Fig. 2 and col. 8, lines 46-52, where Yonge describes that the transmitter 202 transmits signal to the receiver 206 through the power line network 204).
Consider claim 14: 
Yonge in view of Tzannes discloses the device of claim 12 above. Yonge discloses: the repetition is 4-bit repetition (see Fig. 12 and col. 18, lines 22-42, where Yonge describes a payload FEC encoder 1220; see col. 13, lines 16-20, where Yonge describes that the FEC encoder produces N bits, each of these bits is copy coded multiple times, for example 4 times, to produce 4N bits).
Consider claim 17: 
Yonge in view of Tzannes discloses the device of claim 12 above. Yonge discloses: perform interleaving on the PDU; and the interleaving is performed after the repetition (see Fig. 9 and col. 15, lines 1-10, where Yonge describes a header repetition encoder which replicates the bits of the header; see Fig. 11 and col. 18, lines 1-5, where Yonge describes a frame control interleaver 1120 that interleaves the frame control bits from encoder 1110; see Fig. 3A and col. 10, lines 34-36, where Yonge describes that frame control bits are referred to as a header).
Consider claim 18: 
Yonge in view of Tzannes discloses the device of claim 12 above. Yonge discloses: the processor to perform scrambling on the PDU (see Fig. 2 and col. 8, lines 53-56, where Yonge describes that the encoder 220 performs scrambling, error correction coding and interleaving).
Consider claim 19: 
Yonge in view of Tzannes discloses the device of claim 12 above. Yonge discloses: the processor to perform a cyclic redundancy check on the PDU (see col. 20, lines 20-22, where Yonge describes that the transmitter embeds cyclic redundancy check (CRC) bits in data frame; see col. 8, lines 53-56, where Yonge describes that data is data unit MPDU from MAC layer).
Consider claim 20: 
Yonge in view of Tzannes discloses the device of claim 12 above. Yonge discloses: the transmitter is configured to couple to a power line communications network; and the processor is configured to cause the transmitter to transmit the PDU over the power line communications network (see Fig. 2 and col. 8, lines 46-52, where Yonge describes that the transmitter 202 transmits signal to the receiver 206 through the power line network 204).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yonge et al. (US 8,675,754 B1) in view of Tzannes et al. (US 2012/0189072 A1), as applied to claim 1 above, and further in view of Wehinger (US 2011/0182329 A1).
Consider claim 2:
Yonge in view of Tzannes discloses the method of claim 1 above. Yonge does not specifically disclose: applying the repetition coding to the payload includes applying bit-level repetition to the payload.
Wehinger teaches: applying repetition coding to payload includes applying bit-level repetition to the payload (see paragraph 0039, where Wehinger describes that a repetition device may be used for rate matching, which may repeat certain bits from the payload data).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yonge, and to include: applying the repetition coding to the payload includes applying bit-level repetition to the payload, as taught by Wehinger, thus allowing for increasing data rate, as discussed by Wehinger (see paragraph 0039).

Claims 4, 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yonge et al. (US 8,675,754 B1) in view of Tzannes et al. (US 2012/0189072 A1), as applied to claims 3 and 12 above, and further in view of Kwon et al. (US 2009/0175373 A1).
Consider claims 4 and 13: 
Yonge in view of Tzannes discloses the method of claims 3 and 12 above. Yonge discloses: applying the repetition coding to only the header characterizes a first robust mode (see Fig. 9 and col. 15, lines 1-10, where Yonge describes a header repetition encoder which replicates the bits of the header; see col. 12, lines 43-46, where Yonge describes that multiple copies of a bit are transmitted to increase robustness).
Yonge does not specifically disclose: applying the repetition coding to the header and the payload characterizes a second robust mode.
Kwon teaches: applying repetition coding to header and payload characterizes a robust mode (see paragraph 0009-0010, where Kwon describes a repetition coding method that performs bit-level repetition of all codewords).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yonge, and to include: applying the repetition coding to the header and the payload characterizes a second robust mode, as taught by Kwon, thus allowing same reliability for all codewords, as discussed by Kwon (see paragraph 0009).
Consider claim 5: 
Yonge in view of Tzannes and Wehinger discloses the method of claim 2 above. Yonge discloses: the bit-level repetition applies 4-bit repetition to the payload (see Fig. 12 and col. 18, lines 22-42, where Yonge describes a payload FEC encoder 1220; see col. 13, lines 16-20, where Yonge describes that the FEC encoder produces N bits, each of these bits is copy coded multiple times, for example 4 times, to produce 4N bits).

Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yonge et al. (US 8,675,754 B1) in view of Tzannes et al. (US 2012/0189072 A1) and Wehinger (US 2011/0182329 A1), as applied to claim 2 above, and further in view of Nam et al. (US 2010/0246376 A1).
Consider claim 6: 
Yonge in view of Tzannes and Wehinger discloses the method of claim 2 above. Yonge discloses: dividing the encoded PDU signal among subcarriers and orthogonal frequency division multiplexing (OFDM) symbols (see Fig. 13 and col. 18, lines 43-54, where Yonge describes that data is modulated onto the subcarrier waveforms using IFFT that results in time samples, a fixed number of samples from the end of the IFFT are taken and inserted as a cyclic prefix at the front of the IFFT interval to create an extended OFDM symbol).
Yonge does not specifically disclose: applying a shift between adjacent symbols of the OFDM symbols.
Nam teaches: applying a shift between adjacent symbols of the OFDM symbols (see paragraph 0072, where Nam describes a single shift from one OFDM symbol to an adjacent OFDM symbol in time domain).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yonge, and to have: applying a shift between adjacent symbols of the OFDM symbols, as taught by Nam, thus allowing avoiding overlap of reference signal mapping patterns, as discussed by Nam (see paragraph 0075).
Consider claim 7: 
Yonge in view of Tzannes, Wehinger and Nam discloses the method of claim 6 above. Yonge does not specifically disclose: the applied shift between adjacent symbols is two.
Nam teaches: applied shift between adjacent symbols is two. (see paragraph 0072, where Nam describes shifting across two OFDM symbols).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yonge, and to have: the applied shift between adjacent symbols is two, as taught by Nam, thus allowing avoiding overlap of reference signal mapping patterns, as discussed by Nam (see paragraph 0075).

Claims 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yonge et al. (US 8,675,754 B1) in view of Tzannes et al. (US 2012/0189072 A1), as applied to claim 12 above, and further in view of Nam et al. (US 2010/0246376 A1).
Consider claim 15: 
 Yonge in view of Tzannes discloses the device of claim 12 above. Yonge discloses: divide the PDU among subcarriers and orthogonal frequency division multiplexing (OFDM) symbols (see Fig. 13 and col. 18, lines 43-54, where Yonge describes that data is modulated onto the subcarrier waveforms using IFFT that results in time samples, a fixed number of samples from the end of the IFFT are taken and inserted as a cyclic prefix at the front of the IFFT interval to create an extended OFDM symbol).
Yonge does not specifically disclose: apply a shift between adjacent symbols of the OFDM symbols.
Nam teaches: applying a shift between adjacent symbols of the OFDM symbols (see paragraph 0072, where Nam describes a single shift from one OFDM symbol to an adjacent OFDM symbol in time domain).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yonge, and to have: apply a shift between adjacent symbols of the OFDM symbols, as taught by Nam, thus allowing avoiding overlap of reference signal mapping patterns, as discussed by Nam (see paragraph 0075).
Consider claim 16: 
Yonge in view of Tzannes and Nam discloses the device of claim 15 above. Yonge does not specifically disclose: the shift between adjacent symbols is two.
Nam teaches: shift between adjacent symbols is two. (see paragraph 0072, where Nam describes shifting across two OFDM symbols).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Yonge, and to have: the shift between adjacent symbols is two, as taught by Nam, thus allowing avoiding overlap of reference signal mapping patterns, as discussed by Nam (see paragraph 0075).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631